[Cite as Cleveland Metro. Bar Assn. v. Morton, 2022-Ohio-4409.]




           CLEVELAND METROPOLITAN BAR ASSOCIATION v. MORTON.
        [Cite as Cleveland Metro. Bar Assn. v. Morton, ___ Ohio St.3d ___,
                                   2022-Ohio-4409.]
 (No. 2020-1520—Submitted December 8, 2022—Decided December 12, 2022.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
         {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, John Alex Morton, Attorney
Registration No. 0028021, last known business address in Richmond Heights,
Ohio.
         {¶ 2} The court coming now to consider its order of November 23, 2021,
wherein the court, pursuant to Gov.Bar R. V(12)(A)(3), suspended respondent
from the practice of law for a period of one year, with six months stayed on
condition, finds that respondent has complied with that order and with the
provisions of Gov.Bar R. V(24).
         {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio.
         {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(E)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(E)(2).
         {¶ 5} For earlier case, see Cleveland Metro. Bar Assn. v. Morton, 166
Ohio St.3d 266, 2021-Ohio-4095, 185 N.E.3d 65.
         O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                  _________________